Exhibit 10.6




Sale of Goods Agreement

Agreement made on July 24, 2017, between Folkup Development Inc., of Mileve
Maric Ajnstajn 72, Novi Beograd, Republic of Serbia 11070, in this agreement
referred to as Seller, and Digital Srbija Ltd of Gospodara Vucica 176/1,
Beograd, Republic of Serbia 011000, in this agreement referred to as Buyer.

1. SALE OF GOODS 


Seller shall sell to Buyer on or before July 24, 2017, the following goods:




No.

DESCRIPTION

QUANTITY (SET)

UNIT PRICE (USD)

TOTAL PRICE (USD)

1

IconBIT Smart Scooter SD-0012K Kit Black

40

267.5

10,700.00

 

TOTAL:

40

 

10,700.00 




The transportation cost shall be at the expense of Buyer.


2. CONSIDERATION 

The full price for the goods is $10,700 (Ten thousand and seven hundred) US
Dollars. Buyer shall accept the goods and pay $4,100 (Four thousand and one
hundred) US Dollars as prepayment. The remaining amount in consideration of
$6,600 (Six thousand and six hundred) US Dollars shall be paid not later than
August 24, 2017.

3. IDENTIFICATION OF GOODS 

Identification of the goods to this agreement shall not be deemed to have been
made until both buyer and seller have specified that the goods in question are
to be appropriated to the performance of this agreement.  

4. PAYMENT ON RECEIPT

Buyer shall make payment for the goods at the time when, and at the place where,
the goods are received by Buyer.

5. WARRANTY OF NO ENCUMBRANCES 

Seller warrants that the goods are now free, and that at the time of delivery
shall be free from any security interest or other lien or encumbrance.

6. WARRANTY OF TITLE 

Furthermore, seller warrants that at the time of signing this agreement, seller
neither knows nor has reason to know of the existence of any outstanding title
or claim of title hostile to the rights of seller in the goods.

7. RIGHT OF INSPECTION 

Buyer shall have the right to inspect the goods on arrival and, within 10
business days after delivery, buyer must give notice to seller of any claim for
damages on account of condition, quality or grade of the goods, and buyer must
specify the basis of the claim of buyer in detail. The failure of buyer to
comply with these conditions shall constitute irrevocable acceptance of the
goods by buyer.

In witness whereof, the parties have executed this agreement at Belgrade,
Republic of Serbia the day and year first above written.

Seller




/s/ Milena Topolac Tomovic

Milena Topolac Tomovic, President

Buyer




/s/ Imran Mureed

Imran Mureed, Director








1





